United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                February 23, 2006

                                                           Charles R. Fulbruge III
                                                                   Clerk
                              No. 05-10842
                          Conference Calendar



ALFREDO ALVAREZ,

                                      Petitioner-Appellant,

versus

UNITED STATES OF AMERICA,

                                      Respondent-Appellee.

                      --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                      USDC No. 4:05-CV-327
                      --------------------

Before GARZA, DENNIS, and PRADO, Circuit Judges.

PER CURIAM:*

     Alfredo Alvarez, federal prisoner # 30170-077, appeals the

dismissal of his 28 U.S.C. § 2241 petition for lack of

jurisdiction because it was not filed in the district of his

incarceration.    Alvarez argues that he should be allowed to

proceed under 28 U.S.C. § 2241 because the 28 U.S.C. § 2255

remedy is inadequate to raise his Bailey v. United States, 516
U.S. 137 (1995) claim.    He argues in the alternative that the




     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 05-10842
                                -2-

district court should have construed his petition as an amendment

to his initial § 2255 motion.

     A § 2241 petition must be filed in the district where the

prisoner is incarcerated; as the sentencing court, the district

court indeed lacked jurisdiction to entertain Alvarez’s pleading

as a § 2241 petition.   Hooker v. Sivley, 187 F.3d 680, 681-82

(5th Cir. 1999).   Alvarez’s pleading challenged his conviction

and sentence based on errors that allegedly occurred during the

criminal proceedings; these claims should have been brought in a

§ 2255 proceeding.   Davis v. Fechtel, 150 F.3d 486, 490 (5th Cir.

1998).   Alvarez has already unsuccessfully sought § 2255 relief,

and, therefore, the instant pleading, which raised claims that

were or could have been raised in a prior motion, was successive.

United States v. Orozco-Ramirez, 211 F.3d 862, 867 (5th Cir.

2000).   Alvarez had not received prior permission from us to file

a successive § 2255 motion; consequently, the district court was

without jurisdiction to construe his petition as a § 2255 motion.

Hooker, 187 F.3d at 681-82.   The dismissal for lack of

jurisdiction was therefore appropriate.

     Finally, Alvarez’s contentions that (1) the district court

erred in withdrawing the 28 U.S.C. § 636(b) reference of his case

to the magistrate judge; (2) the district court abused its

discretion in denying him an evidentiary hearing; (3) his § 2241

petition was supported by facts which demonstrate his entitlement

to relief; and (4) the district court abused its discretion in
                            No. 05-10842
                                 -3-

failing to consider the merits of his claims are inadequately

briefed and are therefore waived.   See Yohey v. Collins, 985 F.2d
222, 225 (5th Cir. 1993).

     AFFIRMED.